On Motion made to the Court this day by Mr. Hume, Council for the plantiff desired that the Bill in this Cause, might be read, Ordered and read *327accordingly, Mr. Whitaker of the Complainants Council, moved to have an Allowance made by the said Stephen Taveroon to his Wife; Mr. Allein Council for the Defendant says that his Client is willing to Receive her home, and denys any ill Ussag'e as is Alledged in the Bill of Complaint. Mr. Whitaker of the Complainants Council, Alledged that as there is no Answer made the Bill ought to be taken pro Confesso, it being out of their power to bring proofs to a Bill before an Answer is made. Upon hearing the Complaint of Catherine Taveroon against Stephen Taveroon her Husband on a Bill Exhibited by Mr. Whitaker Council for the Complainant It is Ordered That the Complainant be Allowed three pounds per Week by the said Stephen Taveroon her Husband for her Maintenance and Subsistence til further Orders from this Court.
Intr.
J. Skene Register